Citation Nr: 1046621	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a foot disorder, other than 
a skin disorder, to include as secondary to service-connected 
tinea pedis.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to March 1966 to April 
1988.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified before the Board, seated at 
the RO (i.e. Travel Board hearing).  A transcript is of record.

At the August 2010 hearing, the Veteran submitted additional 
evidence with a waiver of RO review.  

Moreover, throughout the pendency of this appeal, the Veteran's 
current application has been evaluated as a claim for service 
connection for hammertoes.  However, the record contains 
indications of other possible foot disorders such as 
metatarsalgia with recurring calluses.  The Veteran is claiming 
that he developed a painful foot disorder, separate from the 
service-connected tinea pedis, from wearing ill-fitting combat 
boots during service.  In keeping with the United State Court of 
Appeals for Veterans Claims' decision in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board will adjudicate and consider all 
identified disorders as a single claim for service connection for 
a foot disorder, other than a skin disorder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claim.  The Veteran 
essentially contends that he developed a painful foot disorder, 
other than a skin disorder, of the bilateral feet during service, 
either due to ill-fitting combat boots or service-connected tinea 
pedis.  An August 2003 VA treatment record contains a diagnosis 
for hammertoes of the fifth toe on both feet.  In a September 
2007 VA treatment record, the VA examiner diagnosed the Veteran 
as having metatarsalgia with recurring calluses.  

During the pendency of this appeal, the Veteran has contended 
that he sought treatment for foot disorders during his second 
tour of duty in Vietnam.  The Board notes that the record of 
evidence does not contain any service treatment records dating to 
the Veteran's two tours of duty in Vietnam, lasting approximately 
from December 1966 through 1967, and from December 1969 through 
December 1970.  As part of this remand, the Board requests that 
the AMC/RO attempt to locate and procure any missing service 
treatment records by contacting the National Personnel Records 
Center (NPRC) and any other appropriate records depository. 38 
C.F.R. § 3.159(c)(2) (2010).

Also, throughout the pendency of this appeal, the Veteran has 
reported having a foot disorder, other than a skin disorder, 
possibly related to the foot funguses that developed during 
service. The Board notes that the Veteran is currently service 
connected for tinea pedis and, therefore, his contentions raise a 
claim for service connection for a foot disorder, other than a 
skin disorder, to include as secondary to tinea pedis.  See 38 
C.F.R. § 3.310 (2010).  The Court of Appeals for Veterans Claims 
held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, 
Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  
Therefore, prior to re-adjudication of this issue, the AMC/RO 
should provide the Veteran with notice regarding the information 
and evidence needed to substantiate a claim for service 
connection secondary to a service-connected disability.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 
3.159.

Finally, it is determined that a VA examination is necessary to 
determine the etiology any existing foot disorder, other than a 
skin disorder.  The Board notes that the Veteran was provided 
with two VA skin examinations during the pendency of this appeal, 
in June 2006 and December 2009, respectively.  In each of the 
respective examination reports, the VA examiner, having examined 
the Veteran's feet, failed to diagnose hammertoes or 
metatarsalgia.  However, the Board notes that these examinations 
were provided in conjunction with the Veteran's claim for an 
increased rating for tinea pedis.  In writing his report, the VA 
examiner was not asked to diagnose any foot disorder, other than 
a skin disorder, and to opine as to its etiology.  

The Board notes that VA must afford a Veteran a medical 
examination or obtain a medical opinion when necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), provided further guidance 
holding that VA must provide a medical examination when there is: 
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 79.

At the August 2010 Board hearing, the Veteran testified that he 
developed hammertoes due to a combination of foot funguses 
experienced during service and ill-fitting combat boots worn 
during service.  He reported that, as his feet were two different 
sizes, he was never provided boots which fit during his twenty-
two years in service.  (Hearing Transcript, pages 4-6).  He 
stated that the pressure of his toes caused by wearing ill-
fitting footwear during service caused his biliateral fifth toe 
hammertoe disorder.  (Hearing Transcript, pages 6-8).  Reviewing 
the service treatment records, the Board notes that the Veteran's 
service treatment records include many notations indicating 
treatment for tinea pedis, calluses, and other skin disorders 
during service.  In an April 1980 service treatment record, the 
examiner noted that the Veteran had developed a painful callus on 
the right fifth toe and wrote "needs boot adjustment?"  
Considering that the Veteran has submitted lay evidence 
indicating an in-service origin for a foot disorder, other than a 
skin disorder, the April 1980 service treatment record indicating 
a right toe disorder possibly related to ill-fitting boots, and 
the possibility of further service treatment records being 
located, it is concluded that a current foot disorder may be 
related to active service, under the low threshold of McLendon.  
McLendon, 20 Vet. App. at 79.  As such, a VA examination is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

In notifying the Veteran of the information 
and evidence needed to substantiate his claim 
for service connection for a foot disorder, 
other than a skin disorder, to include as 
secondary to service-connected tinea pedis, 
the AMC/RO must include a copy of 38 C.F.R. § 
3.310 and the amendment to that regulation, 
effective October 10, 2006.

2.  The AMC/RO should make an additional 
request for complete copies of the 
appellant's outstanding service treatment 
records.  The AMC/RO should make said request 
to the National Personnel Records Center 
(NPRC) and, if necessary, all other 
appropriate alternative sources.  If no 
further records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the Veteran 
should be notified in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b) and 38 
C.F.R. § 3.159(e).

3.  The Veteran must be scheduled for a VA 
examination for the purpose of determining 
the diagnosis and etiology of any foot 
disorder, other than a skin disorder.  

Following a review of the relevant medical 
evidence, a physical examination and any 
necessary testing, the examiner is asked to 
address the following questions:

a.  Is it as least as likely as not (50 
percent or greater degree of probability) 
that any extant foot disorder, other than 
a skin disorder, began during service or 
is otherwise etiologically linked to any 
in-service event, to include the wearing 
of ill-fitting combat boots?

b.  Is it at least as likely as not (50 
percent or greater probability) that any 
hammertoe disorder was caused or 
aggravated by tinea pedis?

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

The examiner is further advised that 
aggravation is defined for legal purposes as 
a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e. without resorting to 
speculation, it should be so stated.

4.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claim.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished an 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.


The Veteran is advised to appear and participate in any scheduled 
VA examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


